Exhibit 10.1
AGREEMENT FOR SALE AND PURCHASE
     THIS AGREEMENT FOR SALE AND PURCHASE (“Agreement”) made and entered into by
and among CORPORATE PROPERTY ASSOCIATES 14 INCORPORATED, a Maryland corporation
(“CPA:14”), whose address for purposes of this Agreement is c/o Corporate
Property Associates 14 Incorporated, 50 Rockefeller Plaza, New York City, NY
10020, and CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED, a Maryland
corporation (the “Buyer”) on behalf of single purpose entities to be formed for
the purpose of acquiring the Interests (as defined below) (collectively, the
“SPV Purchasers” and individually, a “SPV Purchaser”) whose address is 50
Rockefeller Plaza, New York City, NY 10020.
WITNESSETH:
     1. Subject to the terms and conditions hereinafter set forth, and for good
and valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree that CPA:14 shall sell, and Buyer shall buy, assume and accept, or
cause to be bought, assumed and accepted by the SPV Purchasers, the applicable
respective interest of CPA:14, directly or indirectly, in and to the respective
entities (“Owning Entities”) which own the properties, as such properties are
described on Exhibits “A-1” through “A-3” and on Schedule 1 attached hereto and
incorporated herein (singularly, a “Land”, and collectively, the “Lands”),
together with CPA:14’s direct or indirect interest in (i) all buildings and
other improvements situated on the Lands (singularly, a “Building”, and
collectively, the “Buildings”), (ii) all right, title and interest of the Owning
Entities in and to all easements, rights of way, reservations, privileges,
appurtenances, and other estates pertaining to the Lands and the Buildings,
(iii) all right, title and interest of the Owning Entities, if any, in and to
the fixtures, machinery, equipment, supplies and other articles of personal
property attached or appurtenant to the Lands or the Buildings owned by the
Owning Entities and not by Tenants (collectively, the “Personal Property”),
(iv) all right, title and interest of the Owning Entities, if any, in and to the
trade name(s) of the Buildings and all other names, designations, logos, service
marks and the appurtenant goodwill used in connection with the Properties
(except for names and logos registered as CPA and CPA:14), (v) all right, title
and interest of the Owning Entities, if any, in and to all strips and gores, all
adjacent streets and alleys adjoining the Lands to the center line thereof, and
all right, title and interest of the Owning Entities, if any, in and to any
award made or to be made in lieu thereof and in and to any unpaid award for any
taking by condemnation or any damages to the Lands or the Buildings by reason of
a change of grade of any street, road or avenue, (vi) all right, title and
interest of the Owning Entities, if any, in and to the leases, licenses and
other occupancy agreements, together with all amendments, renewals and
modifications thereof for the respective Lands and Buildings, or any portions
thereof (collectively, the “Leases”), together with all rents and other sums due
under the Leases and any security deposits, letters of credit, guaranties,
and/or together with any warrants delivered in connection with any of the
Leases, (vii) all right, title and interest of Owning Entities, if any, in, to
and under those purchase orders, equipment leases, and managements, service,
advertising, franchise and license agreements and other contracts and agreements
relating to the ownership, use, operation and maintenance of the applicable Land
and Building and Personal Property (collectively, the “Service Agreements”),
(viii) all right, title and interest of the Owning Entities, if any, in, to and
under all guaranties, warranties and agreements (express or implied) from
contractors, subcontractors, vendors and suppliers, if any, regarding their
performance, quality of workmanship and quality of materials supplied in
connection with the construction, manufacture, development, installation and
operation of any and all Buildings and Personal Property (collectively, the
“Warranties”), (ix) to the extent transferable, certificates, licenses, permits,
authorizations, consents, authorizations, approvals and variances, if any, by
any governmental or quasi-governmental authority, including, without limitation,
a letter or certificate regarding the zoning of each of the Lands

 



--------------------------------------------------------------------------------



 



from the applicable local office(s) (collectively, the “Permits”), (x) all
right, title and interest of the Owning Entity in and to any intercompany debt
(“Intercompany Debt”) from the shareholders of such Owning Entity to CPA:14,
(xi) all right, title and interest of the Owning Entities in and to any
insurance, casualty and/or condemnation proceeds and awards and any rights or
claims thereto relating to any of the Properties and payable or to be assigned
pursuant to Section 19 hereof; (xii) all right, title and interest of the Owning
Entities in and to all accounts, accounts receivable and reserve funds held by
or for the benefit of CPA:14 or a Subsidiary with respect to the operation of
the Properties; and (xiii) all of the Owning Entities’ liabilities and
obligations relating to the Land and items described in clauses (i) – (xii) (the
Lands, the Buildings and all of the foregoing items listed in clauses (i) –
(xiii) above being hereinafter sometimes singularly referred to as a “Property”,
and collectively referred to as the “Properties”). The respective interests of
CPA:14 in and to the Owning Entities which own the Properties are collectively
referred to as the “Interests”. The transaction contemplated by this Agreement
contemplates the sale and purchase of all, but not less than all, of the
Interests.
     2. PURCHASE PRICE
          (a) The aggregate purchase price (“Purchase Price”) for the Interests
is (i) Fifty Seven Million Four Hundred Sixty Two Thousand Five Hundred Seventy
Five and 00/100 Dollars ($57,462,575.00) payable in cash, which shall be
allocated among the Interests and Properties in accordance with the allocation
schedule set forth on Exhibit “B” attached hereto and incorporated herein (“Cash
Purchase Price”) and (ii) by Closing, the acknowledgement and agreement by Buyer
and the applicable SPV Purchaser that loans encumbering the applicable Property
identified on Exhibit “C” attached hereto and incorporated herein (“Assumable
Loans”) remain outstanding and an obligation of the respective Owning Entities.
          (b) Buyer acknowledges that following the Closing, the Properties will
remain encumbered by the Assumable Loans and that Buyer shall be obligated to
obtain any required approvals from the lenders of the Assumable Loans to the
transfer of the Interests subject to the Assumable Loans and to pay, in addition
to the Purchase Price, any assumption fees, transfer fees and/or other costs and
expenses incurred in connection with the transfer of the Interests subject to
each Assumable Loan. Buyer and CPA:14 shall exercise good faith reasonable
efforts to obtain lenders’ approvals.
          (c) The Cash Purchase Price, as increased or decreased by prorations
and adjustments pursuant to Section 13 hereof, shall be payable by wire transfer
of immediately available funds at the Closing (as hereinafter defined).
     3. PURCHASE PRICE PAYMENT. CPA:14 may direct that the Cash Purchase Price,
as increased or decreased by prorations and adjustment pursuant to Section 13
hereof, be paid by confirmed federal wire transfer of immediately available
funds to CPA:14, and Buyer agrees to make such payment as directed.
     4. PROPERTY CONVEYED “AS-IS, WHERE-IS”. Buyer hereby acknowledges that it
is familiar with the Properties and all portions thereof, and the titles
thereto, encumbrances thereon, physical condition thereof and of all
improvements thereon, leases affecting portions thereof, tenants and occupants
thereof, Service Agreements and operations (including all costs, expenses and
revenues from the ownership of each Property). As a result thereof, Buyer agrees
as follows:
     EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 8 HEREOF OR IN THE TRANSFER
DOCUMENTS, CPA:14 IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER,

2



--------------------------------------------------------------------------------



 



EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE PROPERTIES, INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN THE OWNING
ENTITIES’ WARRANTY OF TITLE), ZONING, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITION, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS, THE TRUTH, ACCURACY OR
COMPLETENESS OF THE ITEMS OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF
CPA:14 OR SUCH OWNING ENTITIES TO BUYER OR ANY OTHER MATTER OR THING REGARDING
ANY OF THE PROPERTIES. UPON CLOSING, THE RESPECTIVE PROPERTIES SHALL BE
DELIVERED, AND BUYER (OR THE APPLICABLE SPV PURCHASER) SHALL ACCEPT DELIVERY OF
THE RESPECTIVE PROPERTIES, “AS IS, WHERE IS, WITH ALL FAULTS.” BUYER HAS NOT
RELIED UPON AND WILL NOT RELY UPON EITHER DIRECTLY OR INDIRECTLY, ANY
REPRESENTATION OR WARRANTY OF CPA:14 OR THE OWNING ENTITIES WITH RESPECT TO ANY
OF THE PROPERTIES EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR IN ANY OF THE
TRANSFER DOCUMENTS. BUYER HAS PREVIOUSLY CONDUCTED SUCH INVESTIGATIONS OF THE
PROPERTIES, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTIES AND WILL RELY SOLELY UPON SAME AND THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED HEREIN OR IN ANY OF THE
TRANSFER DOCUMENTS. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS. BUYER, UPON CLOSING, HEREBY WAIVES, RELINQUISHES AND RELEASES
CPA:14, FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT [I.E., NEGLIGENCE AND STRICT LIABILITY]),
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND
COURT COSTS) (COLLECTIVELY, “CLAIMS”) OF ANY KIND AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST CPA:14, AT
ANY TIME BY REASON OF OR ARISING OUT OF ANY CONSTRUCTION DEFECTS, PHYSICAL AND
ENVIRONMENTAL CONDITIONS, THE VIOLATION OF ANY APPLICABLE LAWS AND ANY AND ALL
OTHER MATTERS REGARDING THE PROPERTIES, OR ANY OF THEM, EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT.
     5. BUYER AND CPA:14 CONTINGENCY.
          (a) The obligation of Buyer hereunder to close is subject to
satisfaction, (i) as evidenced by a written confirmation thereof from Corporate
Property Associates 16 – Global Incorporated (“CPA:16”), which written
confirmation shall not be unreasonably withheld, delayed or conditioned, of all
conditions precedent to the merger (the “Merger”) of CPA:14 with and into
CPA:16, as set forth and defined in that certain Agreement and Plan of Merger
dated as of December 13, 2010 (“Merger Agreement”) by and among CPA:14, CPA:14
Sub Inc., CPA:16, CPA 16 Acquisition Inc., CPA 16 Merger Sub Inc., CPA 16
Holdings Inc. and W.P. Carey & Co. LLC, other than the closing of the
transactions contemplated by this Agreement and other than those which by their
nature, are satisfied at closing of the Merger and (ii) of CPA:14’s delivery of
all the Transfer Documents that it is required to deliver pursuant to Section 11
hereof. It is understood, however, that the delivery of certain documents to
effectuate the actual Merger of CPA:14 with and into CPA:16 shall not occur
until subsequent to the closing of the transactions contemplated hereby and is
not a contingency to this transaction.

3



--------------------------------------------------------------------------------



 



          (b) The obligation of CPA:14 to close is subject to satisfaction,
(i) as evidenced by a written confirmation thereof from CPA:16, which written
confirmation shall not be unreasonably withheld, delayed or conditioned, of all
conditions precedent to the Merger of CPA:14 with and into CPA:16, other than
the closing of the transactions contemplated by this Agreement and other than
those which by their nature, are satisfied at closing of the Merger and (ii) of
Buyer’s delivery of the Transfer Documents that it is required to deliver
pursuant to Section 11 hereof. It is understood, however, that the delivery of
certain documents to effectuate the actual Merger of CPA:14 with and into CPA:16
shall not occur until subsequent to the closing of the transactions contemplated
hereby and is not a contingency to this transaction.
     6. TITLE COMMITMENTS AND POLICIES. Buyer may order an update of title in
order for First American Title Insurance Company (“Title Company”) to issue
title commitments (collectively, “Commitments”) for the Properties, together
with copies of all documents shown as title exceptions in the Commitments
(“Title Documents”) and/or obtain a local counsel due diligence report with
respect to the Properties located outside of the United States. Buyer
acknowledges that it is familiar with the title to the Properties and except for
any (i) mortgage, deed of trust, deed to secure debt, assignment of leases and
rents, negative pledge, financing statement and similar instruments encumbering
all or any portion of the Properties (other than first priority mortgages, deeds
of trusts, deeds to secure debt, assignments of leases and rents, negative
pledges, financing statements and similar instruments encumbering all or any
portion of the Properties securing the Assumable Loans), (ii) mechanic’s,
materialmen’s, broker’s or similar lien created or caused by the Owning Entities
(unless resulting from any act or omission of Buyer) and (iii) judgment or other
monetary lien filed against the Owning Entities (collectively, “Liens”), which
the Owning Entities shall satisfy at Closing, CPA:14 and the Owning Entities
shall have no obligation to eliminate or cure any other title exceptions, and
Buyer will proceed to Closing subject to all other matters affecting the title
to the Properties.
     7. TIME OF CLOSING. The Closing (“Closing”) shall occur immediately
following satisfaction of the respective Buyer’s and CPA:14’s Contingency set
forth in Section 5 above and prior to closings of the merger of CPA:14 with and
into CPA:16 at a time and location mutually agreed to by CPA:14 and Buyer
(“Closing Date”).
     8. REPRESENTATIONS AND COVENANTS OF CPA:14. CPA:14 expressly covenants,
represents and warrants to Buyer as to itself and as to each Property in which
such CPA:14 has a direct or indirect interest in an Owning Entity owning such
Property, as follows:
          A. CPA:14 is the owner of a direct or indirect equity interest in the
Owning Entity which is the owner (or one of the owners) of a fee interest in
such Property.
          B. CPA:14 and each, if any, entity wholly owned (directly or
indirectly ) by CPA:14 which has an ownership interest in the Owing Entity
owning a Property (a “Subsidiary”) is a duly formed and validly existing entity
in good standing under the laws of its state of organization and is qualified to
do business in the state(s) in which it is legally required to be so qualified.
          C. CPA:14 has full right, power and authority to execute, deliver and
perform its obligations under this Agreement and has taken or will take all
necessary action and obtained all necessary consents to authorize the execution,
delivery and performance of this Agreement and all documentation required to
effectuate the full intent and purposes of this Agreement, and this Agreement is
enforceable against CPA:14 and each Subsidiary.
          D. The execution and delivery of this Agreement and the Transfer
Documents by CPA:14, and the consummation by CPA:14 of the transaction
contemplated hereby and thereby does not and will not, (i) violate any judgment,
order, injunction, decree, regulation or

4



--------------------------------------------------------------------------------



 



ruling of any court or governmental authority by which CPA:14 is bound,
(ii) subject to receipt of applicable consents, if any, discussed in the Merger
Agreement and Schedule of Disclosures thereunder, conflict with, result in a
breach of, or constitute a default under the organizational documents of CPA:14
or any note or other evidence of indebtedness, any mortgage, deed of trust or
indenture, or any material agreement or instrument to which CPA:14 is a party or
by which it is bound, or (iii) violate any law, statute, rule or regulation by
which CPA:14 is bound.
          E. There is no legal action pending, or to the knowledge of CPA:14,
threatened in writing against CPA:14, or a Subsidiary or an Owning Entity, which
materially and adversely affects the use and operation or value of a Property or
otherwise materially adversely affects the ability of CPA:14 to perform its
obligations hereunder.
          F. No petition in bankruptcy (voluntary or otherwise), assignment for
the benefit of creditors, or petition seeking reorganization or arrangement or
other action under federal or state bankruptcy laws is pending against or
contemplated by CPA:14, any Subsidiary or Owning Entity.
          G. Neither CPA:14 nor any Subsidiary nor an Owning Entity is a foreign
person within the meaning of Section 1445(f) of the Internal Revenue Code of
1986, as amended.
          H. CPA:14, each Subsidiary and each Owning Entity has at all times
been in material compliance with and will continue to be in material compliance
through the Closing Date with (a) the Patriot Act, Pub. L. No. 107-56, the Bank
Secrecy Act, 31 U.S.C. § 5311 et seq., the Money Laundering Control Act of 1986,
and laws relating to the prevention and detection of money laundering in 18
U.S.C. §§ 1956 and 1957; (b) the Export Administration Act (50 U.S.C. §§
2401-2420), the International Emergency Economic Powers Act (50 U.S.C. § 1701,
et seq.), the Arms Export Control Act (22 U.S.C. §§ 2778-2994), the Trading With
The Enemy Act (50 U.S.C. app. §§ 1-44), and 13 U.S.C. Chapter 9 and (c) the
Foreign Asset Control Regulations contained in 31 C.F.R., Subtitle B, Chapter V.
          I. CPA:14 has not received, nor to the best of CPA:14’s knowledge has
any Subsidiary or Owning Entity received, any written notice of any pending or
threatened eminent domain or condemnation proceeding from any governmental
authority with respect to all or any part of the Properties which would
materially and adversely affect the use and operation or value of a Property,
and, to the best of CPA:14’s knowledge, no such proceeding exists or is
threatened.
          J. CPA:14 has not received, nor to the best of CPA:14’s knowledge has
any Subsidiary or Owning Entity received, any written notice of a material
violation of any laws enacted by any federal, state, local or other governmental
agency or regulatory body which remains uncured, outstanding or in effect which
would materially adversely affect the use and operation or value of such
Property or otherwise materially adversely affect the ability of CPA:14 to
perform its obligations hereunder.
          K. CPA:14 has not received, nor to the best of CPA:14’s knowledge has
any Subsidiary or Owning Entity received, written notice of any currently
existing violations of Environmental Laws (and to the best of CPA:14’s
knowledge, no such violations currently exist) with respect to any Property or
pending or threatened administrative or other legal proceedings, including,
without limitation, any enforcement proceeding under any Environmental Laws
concerning Hazardous Substances, relating to any Property, or of any settlement
thereof which would materially and adversely affect the use and operation or
value of a Property.

5



--------------------------------------------------------------------------------



 



“Environmental Laws” shall mean any law, statute, rule or regulation now or
hereafter in effect pertaining to Hazardous Substances, protection of the
environment, or human health and safety with respect to exposure to any
Hazardous Substances, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), as
amended by the Hazardous and Solid Wastes Amendments of 1984, the Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. § 1321 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal Act (42
U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
§ 11001 et seq.), the Radon Gas and Indoor Air Quality Research Act of 1986 (42
U.S.C. § 7401 et seq.), the National Environmental Policy Act (42 U.S.C. § 4321
et seq.), the Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601
et seq.), and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.)
and any similar state or local law, statute, rule or regulation.
“Hazardous Substances” shall mean (a) asbestos, radon gas and urea formaldehyde
foam insulation, (b) any solid, liquid, gaseous or thermal contaminant,
including, without limitation, smoke, vapor, soot, molds, fumes, acids, alkalis,
chemicals, solvents, petroleum products or byproducts, natural gas, natural gas
liquids and liquefied natural gas and synthetic gas, polychlorinated biphenyls,
phosphates, lead or other heavy metals and chlorine, (c) any solid or liquid
waste (including, without limitation, hazardous waste), hazardous air pollutant,
hazardous substance, hazardous chemical, hazardous mixture, toxic substance,
pollutant, pollution and regulated substance, and (d) any other chemical,
material or substance, in each case to the extent regulated by any Environmental
Laws, whether on or after the date hereof.
     All representations and warranties of CPA:14 set forth in this Agreement
and the conditions and circumstances contained herein shall be effective, valid,
true and correct on the Closing Date and the representations and warranties of
CPA:14 shall survive the Closing for a period of six (6) months.
     9. REPRESENTATIONS AND COVENANTS OF BUYER. Buyer expressly covenants,
represents and warrants to CPA:14, as follows:
          A. Buyer is a duly formed and validly existing limited liability
company in good standing under the laws of the State of Delaware.
          B. Buyer has full right, power and authority to execute, deliver and
perform its obligations under this Agreement and has taken all necessary action
and obtained all necessary consents to authorize the execution, delivery and
performance of this Agreement and all documentation required to effectuate the
full intent and purposes of this Agreement, and this Agreement is enforceable
against Buyer.
          C. There is no legal action pending or to Buyer’s knowledge threatened
in writing against Buyer which would materially and adversely affect the ability
of Buyer to carry out the transactions contemplated by this Agreement.
          D. The execution and delivery of this Agreement and the Transfer
Documents by Buyer, and the consummation by Buyer of the transaction
contemplated hereby and thereby does not and will not, (i) violate any judgment,
order, injunction, decree, regulation or ruling of any court or governmental
authority by which Buyer or an SPV Purchaser is bound, (ii) conflict with,
result in a breach of, or constitute a default under the organizational
documents of Buyer or an SPV Purchaser or any note or other evidence of
indebtedness, any mortgage, deed of trust or indenture, or any material
agreement or instrument to which Buyer or an SPV Purchaser is a

6



--------------------------------------------------------------------------------



 



party or by which it is bound, or (iii) violate any law, statute, rule or
regulation by which Buyer or an SPV Purchaser is bound.
          E. No petition in bankruptcy (voluntary or otherwise), assignment for
the benefit of creditors, or petition seeking reorganization or arrangement or
other action under federal or state bankruptcy laws is pending against or
contemplated by Buyer.
          F. Buyer has at all times been in material compliance with and will
continue to be in material compliance through the Closing Date with (a) the
Patriot Act, Pub. L. No. 107-56, the Bank Secrecy Act, 31 U.S.C. § 5311 et seq.,
the Money Laundering Control Act of 1986, and laws relating to the prevention
and detection of money laundering in 18 U.S.C. §§ 1956 and 1957; (b) the Export
Administration Act (50 U.S.C. §§ 2401-2420), the International Emergency
Economic Powers Act (50 U.S.C. § 1701, et seq.), the Arms Export Control Act (22
U.S.C. §§ 2778-2994), the Trading With The Enemy Act (50 U.S.C. app. §§ 1-44),
and 13 U.S.C. Chapter 9; (c) the Foreign Asset Control Regulations contained in
31 C.F.R., Subtitle B, Chapter V; and (d) any other civil or criminal federal or
state laws, regulations, or orders of similar import.
          G. At the Closing, Buyer has, and shall have, sufficient resources
available to consummate all the transactions contemplated hereby, including
paying the Purchase Price to CPA:14 in cash.
          H. Buyer has not received, nor to the best of Buyer’s knowledge has
any SPV Purchaser received, any written notice of a material violation of any
laws enacted by any federal, state, local or other governmental agency or
regulatory body which remains uncured, outstanding or in effect which could
materially adversely affect the ability of Buyer or an SPV Purchaser to perform
its obligations hereunder.
          I. Neither Buyer nor the SPV Purchasers intend to (a) enter into a
definitive agreement within six (6) months after the Closing Date hereunder to
sell any of the Interests or their respective interests in any of the Interests
purchased under this Agreement or (b) otherwise sell and close on the conveyance
of a Property or otherwise transfer the Interests purchased under this Agreement
within six (6) months after the Closing Date.
     All representations and warranties of Buyer set forth in this Agreement and
the conditions and circumstances contained herein shall be effective, valid,
true and correct on the Closing Date and the representations and warranties of
Buyer shall survive the Closing for a period of six (6) months.
     10. PERMITTED ENCUMBRANCES. Upon Closing hereunder and transfer of the
Interests to Buyer or the applicable SPV Purchaser, the respective title of the
applicable Owning Entity in and to the applicable Property shall be subject only
to: (i) zoning and/or restrictions and prohibitions imposed by governmental
authorities to which Buyer has not objected; (ii) covenants, conditions,
restrictions, easements and other matters of record or apparent from an
inspection of the Properties or a survey of the Properties, (iii) the Assumable
Loans and the documents evidencing or securing the Assumable Loans; and
(iv) taxes and assessments which are a lien, but not yet due and payable
(collectively, the “Permitted Encumbrances”).
     11. DOCUMENTS FOR CLOSING. At Closing, CPA:14 shall deposit in escrow with
First American Title Insurance Company (the “Escrow Agent”), the following
executed documents (the “Transfer Documents”):
          (1) Instruments transferring and conveying to Buyer (or the applicable
SPV Purchaser or SPV Purchasers) the memberships, shareholders and/or
partnership interest of CPA:14 in, as applicable, the Owning Entity or in the
applicable Subsidiary wholly owned

7



--------------------------------------------------------------------------------



 



directly by CPA:14, which Subsidiary owns directly or indirectly an interest in
the Owning Entity which own the respective Properties (“Transfer Documents”).
          (2) A resolution from the Board of directors of CPA:14 authorizing the
sale of the Interests.
          (3) A certificate from CPA:14 and each applicable Subsidiary and
Owning Entity certifying that it is not a “foreign person” or “foreign
corporation” within the meaning of Section 1445(f) of the Internal Revenue Code
of 1986, as amended; and
          (4) Such other documents as Buyer or the Title Company shall
reasonably request to evidence or facilitate the sale and transfer of the
Interests.
     On or prior to Closing, Buyer shall deposit, or cause to be deposited, in
escrow with the Escrow Agent, the following executed documents:
          (1) Counterparts of the Transfer Documents, including the acceptance
of the Interests and assumptions of all terms, liabilities and obligations
thereunder by Buyer and/or the applicable SPV Purchaser or SPV Purchasers
arising and accruing after the Closing;
          (2) A resolution from the Board of Directors of Buyer and the
applicable SPV Purchaser or SPV Purchasers authorizing the purchase of the
Interests; and
          (3) Such other documents as CPA:14 or the Title Company shall
reasonably request to evidence or facilitate the purchase of the Interests.
     12. EXPENSES.
          A. Buyer shall pay the following costs:
               (1) The escrow fee;
               (2) The cost to effectuate the transfers of Interest contemplated
hereunder;
               (3) Loan assumption fees; and
               (4) Any transfer or conveyance tax and any other tax charged in
connection with the transfer of Interests.
          B. CPA:14 shall pay any costs to be borne by CPA:14 and specifically
provided for in this Agreement.
     13. PRORATION OF RENTS, SECURITY DEPOSITS AND INTEREST ON ASSUMABLE LOANS.
CPA:14 shall pay or cause to be paid to Buyer, in cash at Closing, the
proportionate share (based on the percentage of ownership interest in the
applicable Owning Entity represented by the Interests; said percentages being
hereinafter collectively called the “Interest Percentages” or individually for
each Property, the “Interest Percentage”) of any security deposits relating to
the Properties (and/or deliver to Buyer at Closing any applicable letters of
credit held by CPA:14 in lieu of security deposits) and the applicable Interest
Percentage of the amount of any prepaid rents and rents paid for the month in
which Closing occurs paid to each applicable Owning Entity by tenants as of the
Proration Date. The prorations of prepaid rents and rents shall be computed on a
monthly basis based upon the actual number of days in the calendar month. No
proration shall be made for rents delinquent as of the Closing

8



--------------------------------------------------------------------------------



 



Date (“Delinquent Rents”). Any Rents collected after Closing shall first be
applied to current rent and then to Delinquent Rents. In addition, the
applicable Interest Percentage of interest occurring under the Assumable Loans
shall be prorated as of the Proration Date.
     14. PRORATION DATE. Interest, rents and, if applicable, security deposits
of the Properties and allocable to the Interests shall be prorated through
11:59 P.M. on the day prior to Closing (“Proration Date”).
     15. COMMUNICATIONS. All notices, demands, requests, consents, approvals,
waivers or other communications shall be in writing and shall be deemed to be
delivered (i) when mailed, upon receipt or refusal thereof, (ii) when delivered
by a nationally recognized overnight courier service, upon confirmation of
delivery by the courier service or refusal thereof or (iii) when sent by
confirmed telecopy, upon receipt, and addressed to the parties as follows:
If to CPA:14, to the address as follows:
Corporate Property Associates 14 Incorporated
50 Rockefeller Plaza
New York City, NY 10020
Attn: Director, Asset Management
Fax Number: 212-492-8922
with a copy to:
Reed Smith, LLP
599 Lexington Avenue
New York, NY 10022-7650
Attn: Ruth S. Perfido, Esq.
Fax Number: 212 521-5450
And to:
Greenberg Traurig, LLP
200 Park Avenue
New York, NY 10166
Attn: Judith D. Fryer, Esq.
Fax Number: 212-805-9330
If to Buyer, to the address as follows:
Corporate Property Associates 17 – Global Incorporated
50 Rockefeller Plaza
New York City, NY 10020
Attn: Director, Asset Management
Fax Number: 212-492-8922
with a copy to:
Reed Smith, LLP
599 Lexington Avenue
New York, NY 10022-7650
Attn: Ruth S. Perfido, Esq.
Fax Number: 212 521-5450

9



--------------------------------------------------------------------------------



 



And to:
Clifford Chance US, LLP
31 West 52nd Street
New York, NY 10019-6131
Attn: Kathleen L. Werner, Esq.
Fax Number: 212-878 8375
     16. EFFECTIVE DATE OF AGREEMENT. The effective date (“Effective Date”) of
this Agreement shall be the last date that this Agreement is executed either by
CPA:14 or by Buyer.
     17. ATTORNEY’S FEES AND COSTS. In connection with any litigation arising
out of this Agreement, each party shall pay its own legal fees and costs
incurred in connection with such litigation, appellate proceedings and
post-judgment proceedings.
     18. BROKERAGE. Buyer and CPA:14 each represent and warrant to the other
that neither has had any dealings with any person, firm, broker or finder in
connection with the negotiations of this Agreement and/or the consummation of
the purchase and sale contemplated hereby, and no broker or person, firm or
entity is entitled to any commission or finder’s fee in connection with this
Agreement or this transaction. Buyer and CPA:14 do each hereby indemnify,
defend, protect and hold the other harmless from and against any costs, expenses
or liability for compensation, commission or charges which may be claimed by any
broker, finder or other similar party by reason of any actions of the
indemnifying party.
     19. CONDEMNATION AND CASUALTY.
          A. CONDEMNATION. Buyer hereby agrees to assume the risk during the
term of this Agreement for any threatened or commenced condemnation or eminent
domain. CPA:14 shall promptly notify Buyer of any threatened or commenced
condemnation or eminent domain proceedings affecting any Property. In the event
that all or any portion of a Property shall be taken in condemnation or by
conveyance in lieu thereof or under the right of eminent domain or formal
proceedings have been initiated therefor after the Effective Date and before the
Closing Date, Buyer, nonetheless, shall be obligated to proceed to close the
transaction contemplated herein pursuant to the terms hereof, in which event
CPA:14 shall deliver to Buyer or the applicable SPV Purchaser at the Closing any
proceeds actually received by such CPA:14 attributable to such Property from
such condemnation or eminent domain proceeding or conveyance in lieu thereof and
assign to Buyer or the applicable SPV Purchaser the rights of CPA:14 to any such
proceeds not yet received by it, and there shall be no reduction in the
allocated portion of the Purchase Price for such Property.
          B. CASUALTY. Buyer hereby agrees to assume the risk during the term of
this Agreement for any casualty or damage affecting any Property. CPA:14 shall
promptly notify Buyer of any casualty affecting any Property. In the event that
all or any portion of a Property shall be damaged or destroyed by fire or other
casualty after the Effective Date and before the Closing Date, Buyer,
nonetheless, shall be obligated to close the transaction contemplated herein
according to the terms hereof, notwithstanding such casualty loss, and CPA:14
shall either (i) deliver to Buyer or the applicable SPV Purchaser at the Closing
any insurance proceeds actually received by CPA:14 attributable to the Property
from such casualty, or (ii) assign to Buyer or the applicable SPV Purchaser all
of the right, title, and interest of CPA:14 in any claim under any applicable
insurance policies in respect of such casualty,

10



--------------------------------------------------------------------------------



 



together with payment to Buyer of an amount equal to the Interest Percentage of
the deductible(s), if any, applicable to such loss under the insurance
policy(ies), and there shall be no reduction in the allocated portion of the
Purchase Price for such Property.
     20. DEFAULT.
          A. CPA:14 DEFAULT; BUYER’S SOLE REMEDIES. If, after written demand,
CPA:14 fails to consummate this Agreement in accordance with its terms (other
than by reason of (i) Buyer’s breach of any of its representations or warranties
contained in this Agreement; (ii) Buyer’s continuing default of any of its
material covenants hereunder after ten (10) days’ prior written notice of such
default; (iii) a termination of this Agreement by CPA:14 or Buyer pursuant to a
right to do so expressly provided for in this Agreement; or (iv) the failure of
the satisfaction of any condition or contingency herein that is within the
control of Buyer to satisfy), Buyer may either (1) terminate this Agreement by
written notice to CPA:14, in which event all further rights and obligations of
the parties hereunder will terminate or (2) pursue specific performance of this
Agreement, provided, however, that such action in equity for specific
performance is commenced by Buyer duly and properly filing and serving a
complaint within sixty (60) days after the Outside Closing Date (as hereinafter
defined). Notwithstanding anything to the contrary in this Agreement, the Buyer
may not terminate this Agreement or refuse to close the transactions
contemplated hereby unless the breach of a representation, warranty or covenant
by CPA:14 has a material adverse effect on the use and operations of the
Properties, taken as a whole. In the event of any continuing default by CPA:14
after Closing in any of its representations, warranties or covenants in this
Agreement which survive Closing or any documents delivered by CPA:14 at Closing,
and such default continues for more than thirty (30) days after written notice
of such default from Buyer, Buyer shall be entitled to pursue its remedies
available at law or in equity.
          B. BUYER’S DEFAULT; CPA:14’S SOLE REMEDIES. If after written demand,
Buyer fails to consummate this Agreement in accordance with its terms (other
than by reason of (i) breach by CPA:14 of any of its representations or
warranties contained in this Agreement; (ii) the continuing default by CPA:14 of
any of its material covenants after ten (10) days’ prior written notice of such
default; (iii) a termination of this Agreement by CPA:14 or Buyer pursuant to a
right to do so expressly provided for in this Agreement; or (iv) the failure of
the satisfaction of any condition or contingency herein that is within the
control of CPA:14 to satisfy), CPA:14 may either terminate this Agreement, in
which event all further rights and obligations of the parties hereunder will
terminate, or CPA:14 may also pursue specific performance of this Agreement;
provided, however, that such action in equity for specific performance is
commenced by CPA:14 duly and properly filing a complaint within sixty (60) days
after the Outside Closing Date (as hereinafter defined). Notwithstanding
anything to the contrary in this Agreement, CPA:14 may not terminate this
Agreement or refuse to close the transactions contemplated hereby unless the
breach of a representation, warranty or covenant by the Buyer has a material
adverse effect on the Properties, taken as a whole. Buyer acknowledges that
monetary damages are not sufficient to adequately compensate CPA:14 for a
default by Buyer hereunder. In the event of Buyer’s continuing default after
Closing in any of its representations, warranties or covenants in this Agreement
which survive Closing or any documents delivered by Buyer at Closing, and such
default continues for more than thirty (30) days after written notice of such
default from CPA:14, CPA:14 shall be entitled to pursue any remedies available
at law or in equity.
          C. NO DEFAULT; MUTUAL TERMINATION. This Agreement may be terminated at
any time prior to the Closing Date:

11



--------------------------------------------------------------------------------



 



               (a) by mutual written consent of Buyer and CPA:14, but
conditioned upon the consent of CPA: 16 to such termination, which consent of
CPA:16 is not to be unreasonably withheld, delayed or conditioned;
               (b) by CPA:14, upon a breach of any representation, warranty,
covenant or agreement on the part of Buyer set forth in this Agreement that has
a material adverse effect on the Properties, taken as a whole;
               (c) by Buyer, upon a breach of any representation, warranty,
covenant or agreement on the part of CPA:14 set forth in this Agreement that has
a material adverse effect on the Properties, taken as a whole;
               (d) by either Buyer or CPA:14, if any judgment, injunction,
order, decree or action by any governmental entity of competent authority
preventing the consummation of the transactions contemplated hereby shall have
become final and non-appealable after the parties have used reasonable best
efforts to have such judgment, injunction, order, decree or action removed,
repealed or overturned;
               (e) by either Buyer or CPA:14, if the agreement and plan of
merger referred to in Section 5 hereof is terminated prior to the Closing
hereunder pursuant to its terms; and
               (f) by either Buyer or CPA:14, if the Closing shall not have
occurred before September 30, 2011 (the “Outside Closing Date”) (subject to
automatic extension until December 31, 2011, if a condition to Closing hereunder
which is not satisfied as of September 30, 2011 is reasonably likely to be
satisfied by December 31, 2011). Provided, if the Merger Agreement has been
extended, the Outside Closing Date will be similarly extended until December 31,
2011. Either party may terminate this Agreement after December 31, 2011.
     21. TIME. Any time period provided for herein which shall end on Saturday,
Sunday or state or national legal holiday shall extend to 5:00 P.M. Eastern Time
of the next business day.
     22. PERSONS BOUND. The benefits and obligations of the covenants herein
shall inure to and bind the respective successors and assigns of the parties
hereto. Whenever used, the singular number shall include the plural, the plural
the singular and the use of any gender shall include all genders.
     23. FINAL AGREEMENT. This Agreement represents the final agreement of the
parties and no agreements or representations, unless incorporated into this
Agreement, shall be binding on any of the parties.
     24. GOVERNING LAW. This Agreement shall be governed and construed in all
respects with the laws of the State of New York.
     25. EXECUTION AND COUNTERPARTS; FACSIMILES. This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. This Agreement shall not
bind CPA:14 or Buyer as an offer or an agreement unless signed by the person or
party sought to be bound. Facsimile transmissions and other copies of executed
documents shall serve the same purpose as originals in connection with the terms
of this Agreement and any notices required to be or given hereunder may be
delivered by facsimile transmission in the manner provided in Section 15. The
transmittal of an unexecuted draft of this document for purposes of review shall
not be considered an offer to enter into an agreement.

12



--------------------------------------------------------------------------------



 



     26. AMENDMENT. This Agreement may not be modified or amended, except by an
agreement in writing signed by CPA:14 and Buyer. The parties may waive any of
the conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions or obligations.
     27. REASONABLE BEST EFFORTS. Upon the terms and subject to the conditions
set forth in this Agreement and compliance with applicable law and the other
terms of this agreement, each of CPA:14 and the Buyer agrees to use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and to assist and cooperate with the other in doing, all
things necessary, proper or advisable to fulfill all conditions applicable to
such party pursuant to this Agreement and to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement, including (i) the obtaining of all necessary actions or nonactions,
waivers, consents and approvals from governmental entities and the making of all
necessary registrations and filings and the taking of all reasonable steps as
maybe necessary to obtain an approval, waiver or exemption from any governmental
entity, (ii) the obtaining of all necessary consents, approvals, waivers or
exemption from non-governmental third parties; and (iii) the execution and
delivery of any additional instruments necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement. Nothing
herein however, shall require either CPA:14 or the Buyer to increase any of its
respective liabilities or obligations hereunder.
     28. EQUITABLE ASSIGNMENT. To the extent the deliverables contemplated by
Section 11 are third party consents or waivers which are required to be obtained
under applicable law or the terms of a governing agreement in order to effect
the transactions hereunder with respect to an applicable Property or Interest,
but such consents or waivers have not been obtained at Closing, if the parties
are otherwise required to close under the terms of Section 5, then the parties
shall close the transactions hereunder but with respect to such outstanding
deliverables, the parties shall continue to seek to obtain such consent or
waiver, and until such time as it is obtained, the parties shall not transfer
the Interest in breach of the applicable restrictions and instead shall enter
into an equitable arrangement providing the Buyer or applicable SPV Purchaser
the benefits and risks of ownership with respect to the Interest for which the
consent or waiver has not been obtained.
     29. THIRD PARTY BENEFICIARIES. Except for the provisions of Section 9.I, of
which the parties intend for the stockholders of CPA:14 to be third party
beneficiaries, this Agreement shall be binding upon and inure solely to the
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person, any legal or equitable right, benefit or remedy of any
nature whatsoever, under or by reason of this Agreement.
     30. SATISFACTION OF OBLIGATIONS. Except for those representations and
warranties and obligations which by their terms expressly survive the Closing
and delivery of the Transfer Documents, all other obligations of CPA:14 and the
Buyer hereunder will be deemed satisfied upon delivery of the Transfer Documents
and payment of the Purchase Price.

13



--------------------------------------------------------------------------------



 



            BUYER:

CORPORATE PROPERTY ASSOCIATES 17 – GLOBAL INCORPORATED,
a Maryland corporation
      By:   /s/ Mark J. DeCesaris            Its:   Managing Director, Chief
Financial Officer and Chief Administrative Officer    

            CPA 14:

CORPORATE PROPERTY ASSOCIATES 14 INCORPORATED,
a Maryland corporation
      By:   /s/ Susan C. Hyde  

            Its:   Managing Director and Secretary            

 